BAZELON, Chief Judge
(concurring):
The fundamental office of Miranda v. Arizona1 is to insure that a suspect’s cooperation with the police does not rest on ignorance or a mistaken understanding of his constitutional rights. In requiring disclosure to the suspect that he need not answer any questions, that his answers can be used against him, and that he has a right to the assistance of counsel, the Supreme Court attempted to guarantee that the poor and the uninformed would understand their rights no less than the sophisticated and the affluent, and that waivers of their rights would not proceed from ignorance. The decision was not designed to establish new rights, but rather to insure that the exercise of pre-existing rights would not turn solely on the intellectual or financial resources of the suspect.
No one has ever pretended that Miranda’s crucial and essentially uncomplicated objective could be easily or quickly achieved. After all, a defendant who was ignorant of his rights before hearing the Miranda warnings may easily misunderstand them if they are “explained” in a grudging or confusing manner, or if they are offered in a con*782text so rank with hostility and coercion that the suspect immediately recognizes them as sham. Without the sustained vigilance and probing of the lower courts, wealth and intelligence will continue to control the exercise of fundamental rights.
After more than five years of experience with Miranda it seems clear that the critical struggle is not so much to insure that the warnings will be given, as to guard against the subtle dismantling of Miranda by those who would give credit to waivers which are neither knowing nor intelligent. This case presents a Miranda question far removed from the flash point of the current controversy. Indeed, some might argue that Miranda was not even designed to provide additional protection to this type of defendant. Its principal objective, it could be said, was to guarantee that all defendants would be able to exercise the same rights which wealthy and informed defendants have long possessed. But while judicial vigilance is most required where the suspect lacks the experience, mental capacity, or legal advice to make an informed appraisal of his rights, it bears emphasis that Miranda cannot be gutted or treated cavalierly where the suspect is rich and powerful and sheltered by the high-priced assistance of counsel. Miranda established an across-the-board prophylactic rule which rests on the assumption that all suspects should understand their rights and that no one should be presumed to have the necessary understanding in advance of hearing his rights. That rule is fully applicable to this case.2
I am in complete agreement with the conclusion of the Court and of the court below that each defendant was advised of his rights as soon as a general investigation gave way to a search for information that would support a criminal charge against him. In addition to the court’s analysis, I only wish to add that the record in this case makes it clear that the suspects were not only given the necessary warnings, but also that those warnings — and the rights they described —were fully understood. This Court is not therefore, compelled to rely on ambiguities, strained inferences or flimsy presumptions in concluding that Miranda’s objectives were realized. The distressing irony, of course, is that we rarely enjoy such assurance in cases where the defendants are even more in need of Miranda’s protection.

. 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Because of the special nature of an income tax fraud investigation the Miranda, warnings have special significance here notwithstanding the sophistication of the defendants. For no matter how familiar they were with their rights, their exercise of those rights may have depended in part on their understanding of the government’s intentions. Thus, a taxpayer may be willing to cooperate with a routine tax audit while he would have withheld his cooperation if he had understood that the government had already decided to press a criminal charge. Yet until he receives the Miranda warnings the taxpayer may have little understanding of the peril of his position.